     Case 1:19-cv-00296-LPS Document 5 Filed 02/21/19 Page 1 of 1 PageID #: 43



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

COOLTVNETWORK.COM, INC.,                        )
                                                )
                   Plaintiff,                   )
                                                )      C.A. No. 19-296-CFC
v.                                              )
                                                )      JURY TRIAL DEMANDED
MICROSOFT CORPORATION,                          )
                                                )
                   Defendant.                   )

                                STIPULATION TO EXTEND TIME

         IT IS HEREBY STIPULATED by Plaintiff CoolTVNetwork.com, Inc. and Defendant

Microsoft Corporation (“Microsoft”), subject to the approval of the Court, that the time for

Microsoft to move, answer, or otherwise respond to the Complaint is extended to April 5, 2019.



  /s/ Timothy Devlin                                 /s/ Kelly E. Farnan
Timothy Devlin (#4241)                              Kelly E. Farnan (#4395)
Devlin Law Firm, LLC                                Richards, Layton & Finger, P.A.
1306 N. Broom Street, 1st Floor                     One Rodney Square
Wilmington, DE 19806                                920 N. King Street
(302) 449-9010                                      Wilmington, DE 19801
tdevlin@devlinlawfirm.com                           (302) 651-7700
                                                    farnan@rlf.com

Attorneys for Plaintiff                             Attorneys for Defendant
CoolTVNetwork.com, Inc.                             Microsoft Corporation




Dated: February 21, 2019
                     SO ORDERED this ______ day of _______________, 2019.


                                            ____________________________________
                                            UNITED STATES DISTRICT JUDGE




RLF1 20842988v.1
